       Case 7:21-cv-00003 Document 23 Filed on 07/26/21 in TXSD Page 1 of 3
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 26, 2021
                            UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
       Plaintiff,                     §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:21-cv-00003
29.36 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and JOHN         §
F.J. GUERRA,                          §
                                      §
       Defendants.                    §

                                      FINAL JUDGMENT

         The Court hereby renders final judgment in this case in accordance with Federal Rules of

Civil Procedure 54 and 58. Having considered the “United States’ Motion Seeking Final

Judgment and Order Establishing Just Compensation, Granting Possession, Distributing Funds

on Deposit in the Registry of the Court for Tracts RGV-RGC-R1618E, RGV-RGC-R1618E-1

and RGV-RGC-R1618E-2 and Closing Case,”1 and determining that it warrants entry of this

final judgment,2 the Court ORDERS, ADJUDGES, and DECREES that:

         With respect to and over Tracts RGV-RGC-R1618E and RGV-RGC-R1618E-1 and

RGV-RGC-R1618E-2, which altogether constitute 29.36 acres of land, as more particularly

described by metes and bounds and depicted on the United States’ map,3 the United States is

granted a temporary and assignable easement existing from January 13, 2021, until January 13,

2022 (whereupon the easement will expire and be of no further force or effect), consisting of the

right of the United States, its agents, contractors, and assigns to enter in, on, over, and across the

land to survey, make borings, and conduct other investigatory work for the purposes for which


1
  Dkt. No. 21.
2
  Dkt. No. 22.
3
  Dkt. No. 1-1 at 6–9.


1/3
       Case 7:21-cv-00003 Document 23 Filed on 07/26/21 in TXSD Page 2 of 3




the property is taken as described in this final judgment, including the right to trim or remove

any vegetative or structural obstacles that interfere with said work; but reserving to Defendant

John F. J. Guerra all right, title, and privileges as may be used and enjoyed without interfering

with or abridging the rights the United States herein acquires; and subject to minerals and rights

appurtenant thereto and subject to existing easements for public roads and highways, public

utilities, railroads, and pipelines. The United States is granted immediate possession of its real

property interests granted herein and all those who interfere with or whose use is inconsistent

with the same are hereby ORDERED to surrender possession to the United States to the extent

of the United States’ interests granted by this final judgment.

         The United States must use its interests granted by this final judgment for the public

purposes for which the property is taken: to conduct surveying, testing, and other investigatory

work needed to plan the proposed construction of roads, fencing, vehicle barriers, security

lighting, cameras, sensors, and related structures designed to help secure the United

States/Mexico border within the State of Texas.

         The total sum of one hundred dollars ($100), together with any interest earned while on

deposit in the registry of the Court,4 constitutes just compensation under the Fifth Amendment to

the United States Constitution for the temporary taking of Tracts RGV-RGC-R1618E and RGV-

RGC-R1618E-1 and RGV-RGC-R1618E-2 as described above and the sum fully satisfies any

claims of whatever nature by any Defendant against the United States for this action and taking.

Judgment is entered against Plaintiff United States for the amount of just compensation.5 All

taxes, liens, encumbrances, and charges of whatever nature existing against the interests taken in

the subject properties as of January 13, 2021,6 shall be deducted from the compensation


4
  See Dkt. No. 6; 40 U.S.C. § 3116.
5
  See Dkt. No. 21 at 9, ¶ 23.b. (“The United States respectfully requests that judgment be entered against the United
States in the amount of one hundred dollars . . . .”).
6
  See Dkt. No. 1-1 at 13 (identifying $100 as estimated just compensation); Dkt. No. 6 (Jan. 13, 2021) (the Clerk of
the Court’s receipt for the deposit of $100); 40 U.S.C. § 3114(b)(1)–(2) (once the estimated amount of just
compensation is deposited, the land is condemned and taken and title vests in the government); see United States v.
162.20 Acres of Land, more or less, in Clay Cnty., 639 F.2d 299, 303 (5th Cir. Unit A Mar. 1981) (“[T]he filing of a


2/3
       Case 7:21-cv-00003 Document 23 Filed on 07/26/21 in TXSD Page 3 of 3




distributed by this final judgment. The Court ORDERS the Clerk of the Court to immediately

disburse the $100 on deposit in the Court’s registry, together with all interest accrued pursuant to

40 U.S.C. § 3116, to Defendant John F. J. Guerra.

         In the event that any other party is ultimately determined by a court of competent

jurisdiction to have any right to receive compensation for the interests in property taken in this

proceeding, Defendant John F. J. Guerra shall refund into the registry of the Court the

compensation distributed by this final judgment, or such part thereof as the Court may direct,

together with interest thereon at the annual rate provided in 40 U.S.C. § 3116 from the date of

receipt of compensation to the date of repayment into the registry of the Court.

         This final judgment is binding on the heirs, trustees, executors, administrators, devisees,

successors, assigns, agents, and representatives of Defendant John F. J. Guerra. Each party to this

proceeding is to bear its own costs and fees. Any relief not expressly granted in this final

judgment is hereby DENIED. All deadlines and conferences in this case are CANCELLED and

any pending motion, request, or other matter is DENIED AS MOOT. This is a final judgment

for which execution may issue as allowed by law. This case is terminated and the Clerk of the

Court is instructed to close the case.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of July 2021.


                                                           ___________________________________
                                                                        Micaela Alvarez
                                                                   United States District Judge




declaration of taking and deposit of estimated compensation vests title in the United States, accomplishing the
taking.”).


3/3
